COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

 Cause number:                       01-17-00979-CV
 Style:                              The City of Houston
                                     v Ecohub, LLC (for itself and as assignee of EcoHub-Houston, LLC); Dolcefino
                                     Communications, LLC d/b/a Dolcefino Consulting; and Wayne Dolcefino, in his individual
                                     capacity
 Date motion filed*:                 February 7, 2017
 Type of motion:                     Motion to Lift Stay to Permit Appellee to Non-Suit Portion of Underlying Suit
 Party filing motion:                Appellee
 Document to be filed:

Is appeal accelerated?         No

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                0          Current Due date:
           Date Requested:

Ordered that motion is:

          Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
           Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            We grant EcoHub, LLC’s unopposed motion to lift the stay provided for in Texas Civil Practice and
            Remedies Code section 51.014(b) for EcoHub, LLC to file a non-suit of its claims in the trial court.

Judge's signature:       /s/ Sherry Radack
                         

Panel consists of        ____________________________________________

Date: February 15, 2018